Citation Nr: 0704103	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for thoracolumbar 
scoliosis.  

2.  Entitlement to non-service connected pension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Father


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in March 
2006 when it was remanded to provide the veteran with a 
hearing.  The veteran testified before the undersigned at a 
hearing conducted in September 2006.  


FINDINGS OF FACT

1.  The veteran's back disability was noted at the time he 
entered active service.  

2.  Clear and unmistakable evidence demonstrates that the 
veteran had thoracolumbar scoliosis which existed prior to 
the veteran's active duty service and was not permanently 
aggravated by active duty service.  

2.  At the time of the September 2006 Board hearing, prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal of 
his appeal of the denial of non-service connected pension is 
requested.


CONCLUSIONS OF LAW

1.  Thoracolumbar scoliosis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, for the claim of entitlement to non-service 
connected pension, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for thoracolumbar scoliosis.  
Specifically, the discussions in August 2003 and December 
2003 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and being adjudicated by this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the December 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession. In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA and was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Upon review 
of the record, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the August 2003 VCAA letter, and he 
was provided with notice of the types of evidence necessary 
to establish a rating or an effective date for the disability 
on appeal in an October 2006 letter.  Furthermore, VA has 
always adjudicated the claim based on the appellant's status 
as a veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all records 
identified by the veteran have been obtained.  The veteran 
has not been afforded a VA examination but the Board finds 
the evidence of record sufficient to accurately adjudicate 
the claim.  The service medical records reflect the veteran's 
condition at the time of his active duty service and the 
veteran has not reported any superimposed injury or event 
demonstrative of a change in the fact pattern which would 
require another VA examination.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Entitlement to service connection for thoracolumbar 
scoliosis.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the presumption of soundness is not applicable 
as the veteran's July 1973 induction examination reflects 
that the veteran's spine disorder was noted to be present.   

The July 1973 entrance examination report demonstrates that 
clinical evaluation of the spine was abnormal.  The report 
was annotated to indicate that the veteran had scoliosis 
which was compensated with fusion and was asymptomatic.  The 
veteran was found qualified for active duty.  

A July 1973 orthopedic consultation indicates that the 
veteran was 13 or 14 when it was discovered that he had an 
abnormal curvature in his back.  Surgery was performed and 
the veteran believed that several of his vertebrae were 
removed.  Prior to the surgery, he did not have any 
particular problem with back pain but he did have an abnormal 
curve.  After the surgery, he did not have problems and was 
able to play varsity football.  He reported that he was a 
good player, even making the all star team.  He reported at 
that time that he had no further problems with his back after 
the surgery.  X-rays of the dorsal spine revealed moderate 
scoliosis of the mid dorsal area with convexity directed to 
the right.  There appeared to be fusion directed along the 
concave side of the curve from D-6 to D-10 which appeared to 
be solid.  Physical examination revealed that the veteran 
stood with normal posture.  The curve was difficult to detect 
clinically.  The shoulders were well balanced above the 
pelvis.  There was a well healed midline scar in the mid 
dorsal to low dorsal area.  The veteran had full range of 
motion of back in all planes with some rigidity of the fused 
portion.  He was able to touch his toes satisfactorily with 
knees extended.  No tenderness or muscle spasm was noted.  
Leg length was equal.  Deep tendon reflexes were equal and 
active.  The impression was idiopathic scoliosis 
satisfactorily arrested by spinal fusion, asymptomatic with 
little external clinical evidence of curve.  

The Board finds this evidence clearly demonstrates that the 
veteran had a pre-existing back disorder (scoliosis) at the 
time of his entry into active duty and the presumption of 
soundness does not attach.  

The next step of the Board's analysis is to determine whether 
the pre-existing back disability underwent an increase in 
severity during active duty, resulting in aggravation of his 
back disorder.  

The veteran testified before the undersigned in September 
2006 that he underwent back surgery at the age of 15 and 
thereafter he had no further problems with his back until his 
active duty service.  His father testified that, after the 
back surgery, the veteran was able to play varsity football 
and worked as a construction laborer.  It was asserted that 
the veteran was enlisted with a clean bill of health.  He 
denied having back problems during basic training.  The first 
time the veteran recalled back problems was approximately 
three or four months prior to his separation physical.  There 
was no specific event or trauma which preceded the back pain 
except working a lot of days and nights.  He testified that 
he complained of back pain and was treated with Tylenol.  He 
was not given light duty.  He did not complain of his back 
much at that time as he didn't think it was that serious.  
Eventually, he was sent for an X-ray of his spine and within 
24 hours he was discharged from the Navy.  He signed papers 
at that time but they were not explained to him.  The 
veteran's father testified that did not witness any problems 
with the veteran at discharge but did not observe him that 
closely.  The veteran testified that he self-treated his back 
problems for the first two or three years with over-the 
counter medication as he did not have the funds to go to a 
doctor.  A few years after that was when his back started 
getting worse and he consulted with five or six 
chiropractors.  The veteran was not aware of any outstanding 
treatment records.  He testified that there was no medical 
proof as to exactly how his back problem occurred.  He also 
testified that, prior to active duty, he would be sore after 
working real hard for his father in construction and would 
also be sore after football practice.  The veteran testified 
that he saw a chiropractor around 1975 and was treated with 
massages and whirlpools.  The veteran was unable to obtain 
these records.  A message would help his back for two or 
three months.  They were unable to obtain medical evidence 
from 1975 to 1990.

While the entrance examination indicates that the veteran had 
a history of back surgery, the clinical evidence in the 
service medical records demonstrates that the veteran's back 
was asymptomatic at the time of his entrance examination in 
July 1973 and continued to be asymptomatic until 
approximately March of 1975.  In March 1975, the veteran 
complained of right upper quadrant pains.  An assessment was 
included of "wonder if abd[ominal] muscle pull from 
scoliosis [produced] pain."  Mild scoliosis was also 
assessed.  A separate clinical record dated the same month 
indicated that the veteran still had pain.  Examination was 
within normal limits with the exception of mid dorsal 
scoliosis and a mid back scar.  The scoliosis was to the left 
of the lumbar spine with compromised disc space at L1-L2.  
The assessment was right upper quadrant pain of an unknown 
etiology.  "Wonder if scoliosis could be causing nerve 
compression pain."  An orthopedic consultation conducted in 
April 1975 resulted in an impression of thoracolumbar 
scoliosis which existed prior to entry to active duty.  The 
veteran reported that he had had surgery at age 15 without 
any further problems.  

A May 1975 orthopedic consultation was performed.  It was 
noted that the veteran had a past history of surgery for 
dorsal scoliosis as a teen.  After the surgery, the veteran 
was able to play football without problems.  He presented 
with vague right lower quadrant pain and scoliosis of the 
upper lumbar spine with compromised disc space at L1-L2.  He 
also had low back pain which had been present for the last 
four months without radiation to the legs.  Physical 
examination revealed a balanced S-curve with prominent right 
scapula and left lumbar region.  There was full forward 
flexion which accentuates the deformity.  X-rays were 
referenced as revealing an S-curve with D6-D10 fusion.  There 
was no change on lateral bending.  It was certainly unlikely 
that the lumbar curve was of recent onset.  The impression 
was lumbar scoliosis which existed prior to entry into active 
duty.  

The May 1975 report of a Medical Board reveals that the 
veteran was being evaluated for thoracic and lumbar back 
pain.  At age 15, he had a posterolateral fusion from T6 to 
T10 for idiopathic scoliosis.  Following surgery, he was able 
to function normally without pain.  In the preceding few 
months, he experienced the onset of low back pain without 
radiation but with vague belt-like radiation especially to 
the right side.  Physical examination revealed a well 
balanced S-curve with a prominent right scapula and 
prominence in the left lumbar region.  There was full forward 
flexion.  Radiographs of the back were referenced as 
revealing a solid looking fusion from T6 to T10 with thoracic 
scoliosis.  There was also a lumbar curve with structural 
changes and convexity to the right.  The diagnosis was 
partially fused thoracolumbar scoliosis which existed prior 
to entry to active duty.  The Medical Board also determined 
that the disability was not aggravated by service.  It was 
recommended that the veteran be discharged due to the 
physical disability.  

The first available post-service clinical records are dated 
in the 1990's.  Clinical records dated from the mid 1990's to 
the present evidence complaints of, diagnosis of and 
treatment for back problems diagnosed as spondyloarthritis of 
the lumbar spine, severe scoliosis status post Harrington Rod 
placement, spondylolisthesis of L5-S1 and degenerative disc 
disease.  None of these records includes any opinion 
indicating that the veteran's scoliosis was permanently 
aggravated by active duty service.  Neither do any of the 
post-service clinical record link currently existing back 
disorders to the veteran's active duty service.  The records 
also do not indicate that the veteran had attributed his 
current back problems to his active duty service when seeking 
treatment.  

The medical and historical evidence indicates that the 
veteran had some complaints of pain in his back during active 
duty that were temporary in nature rather than indications of 
a permanent worsening.  The orthopedic consultation in 
service linked his complaints to scoliosis that existed prior 
to service and no increase in symptoms was reported.  The 
Medical Board in service determined that the veteran's 
disorder had not been aggravated by service.  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).  

The veteran experienced back problems including intermittent 
back pain as well as back surgery prior to active duty.  He 
testified before the undersigned that, prior to his active 
duty service, his back would be sore after working real hard 
for his father or after football practice.  A back disorder 
was noted at the time of the veteran's entry into active duty 
but was found to be asymptomatic.  Subsequent to his 
enlistment, the veteran was seen with back complaints in 
March 1975 and by May of 1975, he was discharged.  The 
veteran has indicated that, after discharge, his back was 
intermittently symptomatic for several years.  In a February 
2004 statement, the veteran wrote that his post-service back 
symptoms only consisted of intermittent flares.  He also 
wrote that, up until 1990, he only had a little intermittent 
back pain.  Treatment consisted of going to a clinic for pain 
medication.  No treatment records were available prior to 
1991.  From 1991 to the present, his back pain had steadily 
progressed.  The Board finds the veteran's reports of 
intermittent post-service back complaints is significant as 
it is similar to his pre-service complaints and weighs 
against a finding of a permanent increase in severity of the 
veteran's pre-existing symptoms in service.  The veteran 
reported intermittent back pain prior to active duty, he 
experienced back pain for several months during active duty 
and, after discharge, he again experienced intermittent back 
pain for years.  The intermittent nature of the back pain 
prior to active duty and for several years subsequent to 
discharge from active duty appears to be the same.  The Board 
considers the reports of the May 1975 orthopedic examination 
and the report of the May 1975 Medical Board, in conjunction 
with his reported complaints of his symptoms, to provide 
clear and unmistakable evidence that the disability was not 
aggravated by active duty.  The medical professionals who 
promulgated these reports reviewed the medical evidence and 
examined the veteran.  They then provided opinions that the 
veteran had a back disability which existed prior to active 
duty and was not aggravated by active duty.  The veteran has 
provided no competent evidence of record which indicates 
otherwise and has not identified any injury or problem in 
service showing an increase in symptoms beyond natural 
progression.   

While the veteran contends that his current back disability 
was incurred in or permanently aggravated by his active duty, 
as a layman, he does not have the requisite training or 
expertise to offer an opinion that requires medical 
expertise, such as the etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  To the extent that 
the veteran relies upon his post-service medical records as 
support for his contention, the Board notes that these 
records did not provide competent medical evidence that the 
veteran's back disorder permanently worsened as a result of 
his activities in service or that a currently existing back 
disorder was linked to active duty.

After reviewing the totality of the relevant evidence, the 
Board finds that the veteran's disability was noted when he 
entered service and there is clear and unmistakable evidence 
that it was not aggravated during service.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).

Entitlement to non-service connected pension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal of the denial of entitlement to 
non-service connected pension and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration on this matter.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the denial of 
entitlement to non-service connected pension and it is 
dismissed.


ORDER

Entitlement to service connection for thoracolumbar scoliosis 
is not warranted.  The appeal is denied.  

The appeal of the claim for non-service connected pension is 
dismissed. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


